TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00217-CV


                                          S. C., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
   NO. C2020-1406C, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               S.C. appeals from the trial court’s final decree terminating her parental rights

to her child. See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found

by clear and convincing evidence that several statutory grounds existed for terminating S.C.’s

parental rights and that termination of those rights was in the child’s best interest. See id.

§ 161.001(b)(1)(E), (M), (N), (O), (2).

               On appeal, S.C.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016)

(per curiam) (approving use of Anders procedure in appeal from termination of parental rights).

The brief meets the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.
at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47

(Tex. App.—Austin 2005, pet. denied). S.C.’s counsel has certified to this Court that he has

provided S.C. with copies of the Anders brief and the motion to withdraw and that he informed

S.C. of her right to review the appellate record and file a pro se brief. The Department of Family

and Protective Services has filed a response to the Anders brief, stating that it will not file a

brief unless requested by this Court. To date, S.C. has not filed a pro se brief.

                  Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on S.C.’s behalf, and have found nothing in the record that

might arguably support an appeal. Our review included the trial court’s finding as to S.C. under

part (E) of Section 161.001(b)(1) of the Family Code, and we have found no non-frivolous issues

that could be raised on appeal with respect to that finding. See In re N.G., 577 S.W.3d 230,

237 (Tex. 2019). We agree with appellant’s counsel that the appeal is frivolous and without

merit.       Accordingly, we affirm the trial court’s decree terminating S.C.’s parental rights.

Counsel’s motion to withdraw is denied.1




         1
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings [in the Texas Supreme Court],
including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to S.C. has not yet been discharged. See id. If after
consulting with counsel, S.C. desires to file a petition for review, her counsel should timely file
with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id. at 27-28.


                                                  2
                                           __________________________________________
                                           Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: August 11, 2022




                                               3